Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.  Claims 1-9 were withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ariel Bentolila, Reg. No. 52,614, on April 20, 2021.

The application has been amended as follows: 

1-9 (Canceled).

10 (Currently Amended) A method comprising:
Checking, a current called number is on a list of recent calls made by an onward calling device where either a predetermined combination of symbols was entered on the onward calling device or another predetermined combination of symbols was entered using a receiving device when the call is in progress;
Determining, that the current called number is on the list of recent calls made by the onward calling device;
Concluding, that a first calling route that established a connection between the onward calling device and the receiving device is a low-quality calling route;

Requesting a list of all possible calling routes for communication between the onward calling device and the receiving device;
Comparing the list of all possible calling routes and the list of low-quality calling routes and identifying and selecting a second calling route not earlier marked as low-quality calling route; and
Establishing an electronic communication between the onward calling device and the receiving device with the selected second calling route.  

11 (New) A non-transitory computer-readable storage medium comprising an executable program stored thereon, wherein the program, when executed causes one or more processors to perform the steps of:
Checking, a current called number is on a list of recent calls made by an onward calling device where either a predetermined combination of symbols was entered on the onward calling device or another predetermined combination of symbols was entered using a receiving device when the call is in progress;
Determining, that the current called number is on the list of recent calls made by the onward calling device;
Concluding, that a first calling route that established a connection between the onward calling device and the receiving device is a low-quality calling route;
Extracting a subscriber ID for the first calling route and including the subscriber ID on a list of low-quality calling routes;
Requesting a list of all possible calling routes for communication between the onward calling device and the receiving device;
Comparing the list of all possible calling routes and the list of low-quality calling routes and identifying and selecting a second calling route not earlier marked as low-quality calling route; and
Establishing an electronic communication between the onward calling device and the receiving device with the selected second calling route.  

12 (New) A system comprising:
An onward calling device, configured to enable an onward user to place an onward call to a receiving user;
A receiving device, configured to enable the receiving use to receive the call played by the onward user; and 
At least one communication computing system, configured to:
Check a current called number is on a list of recent calls made by the onward calling device where either a predetermined combination of symbols was entered on the onward calling device or another predetermined combination of symbols was entered using the receiving device when the call is in progress;
Determine that the current called number is on the list of recent calls made by the onward calling device;

Extract a subscriber ID for the first calling route and including the subscriber ID on a list of low-quality calling routes;
Request a list of all possible calling routes for communication between the onward calling device and the receiving device;
Compare the list of all possible calling routes and the list of low-quality calling routes and identifying and selecting a second calling route not earlier marked as low-quality calling route; and
Establish an electronic communication between the onward calling device and the receiving device with the selected second calling route.  


The following is an examiner’s statement of reasons for allowance: None of the prior art of the record teaches or fairly suggests all the claimed limitations, especially the limitation of checking, a current called number is on a list of recent calls made by an onward calling device where either a predetermined combination of symbols was entered on the onward calling device or another predetermined combination of symbols was entered using a receiving device when the call is in progress; determining, that the current called number is on the list of recent calls made by the onward calling device; concluding, that a first calling route that established a connection between the onward calling device and the receiving device is a low-quality calling route; comparing the list of all possible calling routes and the list of low-quality calling routes and identifying and selecting a second calling route not earlier marked as low-quality calling route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voloshin, US 10,420,158
Basart et al, US 2010/0182921

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
April 20, 2021